Mayes, J.,
delivered the opinion of the court.
There is no provision in the law for the courts to entertain contests between rival candidates of a particular political party, and determine for that party which of the candidates shall be declared its nominee. Under the primary election law of this state, this right is wisely committed to the constituted authorities of the party itself, and their determination of it is final and conclusive. The only contests that the courts can entertain are those originating under general election laws.

Affirmed.